1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     TIMOTHY ZINDEL, #158377
3    Assistant Federal Defender
     Designated Counsel for Service
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Telephone: (916) 498-5700
6    Attorney for Defendant
     RUSSELL GILMORE
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    )   Case No. 2:13-cr-300 GEB
                                                  )
12                        Plaintiff,              )   STIPULATION AND [PROPOSED] ORDER
                                                  )   TO CONTINUE MOTION HEARING AND
13         v.                                     )   TRIAL CONFIRMATION HEARING TO MAY
                                                  )   17, 2019
14   RUSSELL GILMORE,                             )
                                                  )   Date: May 10, 2019
15                        Defendant.              )   Time: 9:00 a.m.
                                                  )   Judge: Hon. Garland E. Burrell, Jr.
16
17          It is hereby stipulated by and between plaintiff United States of America and defendant
18   Russell Gilmore, through their respective counsel, that the presently set hearing date of May 10,
19   2019, on Gilmore’s renewed motion to exclude evidence under Rule 404(b) (ECF No. 453) shall
20   be continued to May 17, 2019, at 9:00 a.m.
21          It is further stipulated between the parties that the trial confirmation hearing for May 10,
22   2019 be continued until May 17, 2019 at 9:00 a.m.
23          The reason for the requested continuance is to allow defense counsel additional time to

24   meet and confer with the defendant.

25
26   ///

27   ///

28

     mOI                                              -1-
1    DATED: May 10, 2019   Respectfully submitted,
2                          HEATHER E. WILLIAMS
                           Federal Defender
3
4                          /s/ Matthew C. Bockmon
                           MATTHEW C. BOCKMON
5                          Assistant Federal Defender

6                          /s/ Timothy Zindel
                           TIMOTHY ZINDEL
7                          Assistant Federal Defender
8                          Attorneys for RUSSELL GILMORE

9    DATED: May 10, 2019   McGREGOR W. SCOTT
                           United States Attorney
10
                           /s/ Samuel Wong
11
                           SAMUEL WONG
12                         Assistant United States Attorney
                           Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     mOI                     -2-
1                                             ORDER
2
            IT IS HEREBY ORDERED that the motion hearing and trial confirmation hearing are
3
     continued to May 17, 2019 at 9:00 a.m.
4
5    Dated: May 10, 2019

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     mOI                                        -3-
